DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1, 3, 11-19, and 27, drawn to a method of additive
manufacturing a metal-base composite structure, classified in B22F10/14.
Group II. Claims 72 and 78-80, drawn to a binder composition, classified in
C08L33/02.
Group III. Claims 117 and 131-133, drawn to a composite structure, classified in
B22F7/02.

The inventions are independent or distinct, each from the other because:
Groups I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product.  See MPEP § 806.05(h).  In the instant case, the process for using the product can be practiced with another materially different product such as an inorganic binder.  Additionally, the product as claimed can be used in a materially different process of using that product such as molding or shaping of powders in bulk.
Groups I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process.  See MPEP § 806.05(f).  In the instant case, the product as claimed can be made by another and materially different process such as molding or shaping bulk volumes of powder to produce a composite.
 Groups II and III are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have materially different design and mode of operation, function, or effect.  Group II is a composition that acts as an precursor ingredient for a shaped article and contains a liquid carrier (water) and a pH modifier, whereas Group III is a composite product that does not contain any liquid.  Group III does not require all features of Group II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.



Election by Telephone
In a voicemail from Michael Attisha on 05/13/2022, a provisional election was made to prosecute the invention of Group I, claims 1, 3, 11-19, and 27.  Affirmation of this election must be made by applicant in replying to this Office action.
Claims 72, 78-80, 117, and 131-133 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
Three (3) information disclosure statement(s) (IDS) were filed on 01/14/2021 (two submissions) and 02/22/2021.  The IDS is being considered by the examiner.

Objection to the Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG. 2A (300); FIG. 2B (250, 302).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: powder layer (252) at page 14, line 13.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, and 11-18 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0054527 (A1) to Natarajan et al. (“Natarajan”).
Regarding claims 1 and 3, Natarajan discloses a method of binder jet printing (additive manufacturing by binder jet printing).  Abstract; para. [0023].  The method includes the steps of (i) depositing a layer of metal powder (depositing a first layer of metal powder); (ii) selectively depositing a binder solution onto the metal powder layer (depositing a binder composition on at least a portion of the first layer of metal powder); and (iii) curing (cross-linking) the binder solution to form a green body (cross-linking at least the binder composition deposited on the first layer of metal powder to form a metal-based composite structure).  FIG. 1; para. [0023]-[0029].  Curing may comprise heat treatment (drying the binder composition).  Para. [0028].
The binder solution can contain polyacrylic acid having an average molecular weight of 1.8K (1.8 kDa) (low molecular weight polymer including an acrylic acid repeat unit).  Para. [0033]; Table 1.  The solvent in the binder solution can include water.  Para. [0038].  Water has an approximately neutral pH (7), which falls within the claimed range.
Regarding claims 11 and 12, the binder composition contains a first polymer (adhesion promoter) and a second polymer (e.g., polyacrylic acid).  FIG. 3.  The first polymer functions as an adhesion promoter by coupling with the second polymer via functional groups on the first polymer.  The binder solution including the first and second polymers bonds particles and layer of the metal powder (functional groups capable of binding to the metal powder).  Para. [0023].
Regarding claims 13 and 14, the first polymer can contain thiol functional groups.  Para. [0030].
Regarding claims 15-18, the functional groups on the first polymer can be hydroxyl (nucleophilic), carboxylate (electrophilic), amine (nucleophilic), thiol, amide, and combinations thereof (second and third functional groups).  Para. [0030].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan,  as applied to claim 11 above, and further in view of US 2022/0088855 (A1) to Williams et al. (“Williams”).
Regarding claim 19, Natarajan does not teach a first polymer that is or comprises the claimed substances.
Williams, directed to binders and methods of binder jetting, teaches that branched polymer structures produce printed objects with improved densities and structural integrity.  Para. [0020].  Suitable branched-chain polymers include those based on a monomer such as mercaptoethanol.  Para. [0060].  It would have been obvious to one of ordinary skill in the art to have added mercaptoethanol to the binder solution of Natarajan in order to improve the structural integrity and strength of the green body produced by the jetting process.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan,  as applied to claim 1 above, and further in view of US 2019/0091766 (A1) to Kasperchik et al. (“Kasperchik”).
Regarding claim 27, Natarajan teaches metal powder as the build material (FIG. 1; para. [0023]), but does not specifically teach gold or gold alloys.
Kasperchik discloses a three dimensional printing method of inkjet printing that includes the deposition of binder fluid onto metal powder.  Para. [0066]; FIG. 2C.  The metal powder can be selected from a variety of metals including gold and alloys thereof.  Para. [0102]. 
Because build material is based on requirements of the finished product, it would have been obvious to one of ordinary skill in the art to have used gold or gold alloy powder in the method of Natarajan in order to meet the specifications needed for the in-service use of the product.  For example, gold is used in decorative items (e.g., jewelry, watches) or as part of devices (e.g., electronics), so one of ordinary skill in the art would be motivated to select the appropriate build material, such as gold, to satisfy the requirements of the final product. 

Claims 1, 3, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view of US 2016/0177122 (A1) to Naruse et al. (“Naruse”).
Regarding claims 1 and 3, Natarajan discloses a method of binder jet printing (additive manufacturing by binder jet printing).  Abstract; para. [0023].  The method includes the steps of (i) depositing a layer of metal powder (depositing a first layer of metal powder); (ii) selectively depositing a binder solution onto the metal powder layer (depositing a binder composition on at least a portion of the first layer of metal powder); and (iii) curing (cross-linking) the binder solution to form a green body (cross-linking at least the binder composition deposited on the first layer of metal powder to form a metal-based composite structure).  FIG. 1; para. [0023]-[0029].  Curing may comprise heat treatment (drying the binder composition).  Para. [0028].
The binder solution can contain polyacrylic acid having an average molecular weight of 1.8K (1.8 kDa) (low molecular weight polymer including an acrylic acid repeat unit).  Para. [0033]; Table 1.  The solvent in the binder solution can include water.  Para. [0038].  
Natarajan does not specifcy the pH of the binder solution.  However, since the solvent can be water (para. [0038]) and water has a neutral pH (7), one of ordinary skill in the art would expect that the binder solution would be at least 4.
Naruse, directed to making an object by jetting, discloses a liquid for curing (binder solution) powders to make a glass object.  Para. [0067]; FIGS. 1 and 2.  The pH of the liquid for curing is preferably 5 to 12 because this pH prevents clogging and corrosion of nozzle heads used to print the liquid.  Para. [0172].  It would have been obvious to one of ordinary skill in the art to have ensured that the binder solution of Natarajan has a pH between 5 and 12 so that the deposition nozzle remains unobstructed and free from corrosion.
Regarding claims 11 and 12, the binder composition contains a first polymer (adhesion promoter) and a second polymer (e.g., polyacrylic acid).  FIG. 3.  The first polymer functions as an adhesion promoter by coupling with the second polymer via functional groups on the first polymer.  The binder solution including the first and second polymers bonds particles and layer of the metal powder (functional groups capable of binding to the metal powder).  Para. [0023].
Regarding claims 13 and 14, the first polymer can contain thiol functional groups.  Para. [0030].
Regarding claims 15-18, the functional groups on the first polymer can be hydroxyl (nucleophilic), carboxylate (electrophilic), amine (nucleophilic), thiol, amide, and combinations thereof (second and third functional groups).  Para. [0030].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view of Naruse,  as applied to claim 11 above, and further in view of Williams.
Regarding claim 19, Natarajan does not teach a first polymer that is or comprises the claimed substances.
Williams, directed to binders and methods of binder jetting, teaches that branched polymer structures produce printed objects with improved densities and structural integrity.  Para. [0020].  Suitable branched-chain polymers include those based on a monomer such as mercaptoethanol.  Para. [0060].  It would have been obvious to one of ordinary skill in the art to have added mercaptoethanol to the binder solution of Natarajan in order to improve the structural integrity and strength of the green body produced by the jetting process.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view of Naruse,  as applied to claim 11 above, and further in view of Kasperchik.
Regarding claim 27, Natarajan teaches metal powder as the build material (FIG. 1; para. [0023]), but does not specifically teach gold or gold alloys.
Kasperchik discloses a three dimensional printing method of inkjet printing that includes the deposition of binder fluid onto metal powder.  Para. [0066]; FIG. 2C.  The metal powder can be selected from a variety of metals including gold and alloys thereof.  Para. [0102]. 
Because build material is based on requirements of the finished product, it would have been obvious to one of ordinary skill in the art to have used gold or gold alloy powder in the method of Natarajan in order to meet the specifications needed for the in-service use of the product.  For example, gold is used in decorative items (e.g., jewelry, watches) or as part of devices (e.g., electronics), so one of ordinary skill in the art would be motivated to select the appropriate build material, such as gold, to satisfy the requirements of the final product. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 17/075,355 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite limitations that read on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 45 of copending Application No. 17/109,306 in view of Naruse.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite limitations that read on the instant claims except they do not recite a pH of the binder composition.
Naruse, directed to making an object by jetting, discloses a liquid for curing (binder solution) powders to make a glass object.  Para. [0067]; FIGS. 1 and 2.  The pH of the liquid for curing is preferably 5 to 12 because this pH prevents clogging and corrosion of nozzle heads used to print the liquid.  Para. [0172].  It would have been obvious to one of ordinary skill in the art to have ensured that the binder composition has a pH between 5 and 12 so that the deposition nozzle remains unobstructed and free from corrosion.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
December 17, 2022